EDWARD N. SCRUGGS, Retired Circuit Judge.
This is a workmen’s compensation case.
After a nonjury trial, the circuit court rendered a judgment that, while the plaintiff suffered no permanent partial disability, she was temporarily totally disabled from March 3, 1979, the date of the injury, through July 2, 1979. That court determined that compensation for the plaintiff’s *206temporary total disability had been fully paid.
The plaintiff appealed and argues error as to the findings that there was no permanent partial disability or, in the alternative, she states that the duration of the temporary disability so awarded was too short.
Both parties state in their briefs that the plaintiff testified at the trial and the final judgment recites such fact therein. However, no court reporter’s transcript of the trial evidence appears in the record before us. The clerk’s portion of the record apparently includes the exhibits introduced at trial.
Thus, there was testimony before the trial court, consisting of the trial evidence, which is not before this court. That missing evidence could have had a definite influence upon the trial court in arriving at its specific findings. Therefore, we are not authorized to disturb either of the factual findings now argued as being erroneous but we must presume that the evidence was sufficient to sustain the judgment as to both of those disputed issues. Valley Mining Corporation, Inc. v. Metro Bank, 383 So.2d 158 (Ala.1980); 2A Ala.Digest Appeal & Error key 907(4). We are required to affirm this case.
The foregoing opinion was prepared by Retired Circuit Judge EDWARD N. SCRUGGS while serving on active duty status as a judge of this court under the provisions of section 12-18-10(e) of the Code of Alabama of 1975 and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.